     Case 2:18-cr-00422-SMB Document 1084 Filed 11/05/20 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. CR-18-00422-PHX-SMB
10                                                   ORDER
                    Plaintiff,
11
     v.
12
13   Scott Spear,
14                  Defendant.
15
16         Defendant Scott Spear filed an Amended Motion for Issuance of Rule 17(c)
17   Subpoenas seeking documents from third-party witnesses in this case. (Doc. 1019.)
18   Defendants Padilla, Larkin, Lacey, and Brunst joined the motion. (Docs. 1030, 1032, 1033,
19   & 1041.) The Government filed a response, (Doc. 1027), and Defendant Spear replied.
20   (Doc. 1040.) Oral argument was not requested or scheduled. The Court now issues the
21   following Order.
22    I.   BACKGROUND
23         Defendant Spear filed this motion on June 12, 2020, seeking to issue subpoenas to
24   Carl Ferrer and his attorney, Dan Hyer and his attorney, and to the National Center for
25   Missing and Exploited Children (“NCMEC”) pursuant the Rule 17(c) of the Federal Rules
26   of Criminal Procedure. (Doc. 1019, Ex. A.) The subpoenas ask for a broad array of
27   materials, including, from Ferrer and his attorney: (1) all communications between Ferrer
28   and his attorney and any prosecutors or members of law enforcement related to Ferrer,
     Case 2:18-cr-00422-SMB Document 1084 Filed 11/05/20 Page 2 of 6



 1   Backpage, or any defendant; (2) any notes or other writings documenting communications
 2   regarding Request 1; (3) all communications between Ferrer or his counsel and any
 3   prosecutors or members of law enforcement, including any emails, text messages,
 4   voicemails, letters, notes, or other communications; (4) all writings or communications
 5   made by Ferrer about his communications with prosecutors or members of law
 6   enforcement; (5) all documents reflecting Ferrer or Backpage plea agreements, waiver of
 7   privilege and/or their property forfeiture by Ferrer, his relatives, or his ex-wife; (6) any
 8   scripts or other format Ferrer was told or given by any prosecutor or member of law
 9   enforcement to use with any defendant or defense counsel prior to April 1, 2018. (Id.)
10          The subpoenas to Hyer and his counsel include the following four requests: (1) all
11   communications between Hyer’s counsel’s firm or co-counsel and prosecutors or members
12   of law enforcement regarding or related to Hyer, Backpage, or any defendant in this matter;
13   (2) any notes or other writings documenting any evidence of the communications in
14   Request 1; (3) all communications between Hyer and any prosecutors or members of law
15   enforcement, whether directly or through counsel; and (4) all notes, texts from or other
16   comments and communications made by Hyer about his communications with any
17   prosecutors and/or members of law enforcement. (Id.)
18          The subpoena to NCMEC included the following three requests: (1) all
19   correspondence and other communications or summaries of communications regarding
20   NCMEC efforts, suggestions, discussions and requests to have Craigslist, Google,
21   Facebook, or other internet service providers, prosecuted or otherwise sanctioned; (2) all
22   digital and written correspondence, memoranda, and other communications or summaries
23   of communications regarding NCMEC’s efforts to have Backpage, its principles, or
24   employees prosecuted by the United States; and (3) all written correspondence or
25   communications regarding NCMEC efforts, suggestions, discussions, and requests
26   concerning or demonstrating contacts with the government, since the prosecution began in
27   April 2018 to the present. (Id.)
28   II.    ANALYSIS


                                                -2-
     Case 2:18-cr-00422-SMB Document 1084 Filed 11/05/20 Page 3 of 6



 1          A.     Government’s Standing to Oppose Defendant Spear’s Motion
 2          The Court first will address Defendant Spear’s argument that the Government does
 3   not have standing to challenge a subpoena to a third party. (Doc. 1040 at 2.) Rule 17(c)
 4   states, “On motion made promptly, the court may quash or modify the subpoena if
 5   compliance would be unreasonable or oppressive.” The cases cited by Defendants in
 6   support of their argument apply in cases where a third-party subpoena is issued and the
 7   Government thereafter files a motion to quash. See United States v. Tomison, 969 F.Supp.
 8   587, 589-90 (E.D. Cal. 1997); see also United States v. Jenkins, 895 F.Supp. 1389, 1391
 9   (D. Haw. 1995). Where subpoenas have not been served and the Government is merely
10   objecting to a subpoena’s issuance in a response to a motion for a Rule 17(c) subpoena,
11   courts may properly decide to hear the government’s arguments. See United States v.
12   Wittig, 250 F.R.D. 548, 551 (D. Kan. 2008) (deciding that the government’s response to
13   defendant’s motion for subpoena could be heard because the subpoena to a third-party had
14   not yet been issued).
15          Here, the Government is merely objecting to the issuance of the subpoena in its
16   response to Defendants’ motion for Rule 17(c) subpoenas. Thus, because this is not a
17   situation where the Government has filed a motion to quash, the Court finds that it may
18   consider the Government’s response.
19          B.     Relevance, Admissibility, and Specificity Threshold
20          Rule 17(c)(1) provides that:
21
22          A subpoena may order the witness to produce any books, papers, documents,
            data, or other objects the subpoena designates. The Court may direct the
23          witness to produce the designated items in court before trial or before they
            are to be offered in evidence. When the items arrive, the court may permit
24
            the parties and their attorneys to inspect all or part of them.
25
            Fed. R. Crim. P. 17(c)(1).
26
            A proponent of a subpoena under Rule 17(c) must clear three hurdles: (1) relevancy;
27
     (2) admissibility; and (3) specificity. U.S. v. Reed, 726 F.2d 570, 577 (9th Cir. 1984) (citing
28
     U.S. v. Nixon, 418 U.S. 683, 700 (1974)). Rule 17(c) “‘was not intended to provide an

                                                  -3-
     Case 2:18-cr-00422-SMB Document 1084 Filed 11/05/20 Page 4 of 6



 1   additional means of discovery.’” U.S. v. Hang, 75 F.3d 1275, 1283 (8th Cir. 1996) (quoting
 2   Bowman Dairy Co. v. United States, 341 U.S. 214, 220 (1951)). If the information sought
 3   under Rule 17(c) is sought merely for impeachment purposes, it is generally insufficient to
 4   justify the pretrial production of documents. Nixon, 418 U.S. at 701 (“Generally, the need
 5   for evidence to impeach witnesses is insufficient to require its production in advance of
 6   trial.”); see also U.S. v. Fields, 663 F.2d 880, 881 (9th Cir. 1981) (“The only evidentiary
 7   use that defendants have been able to advance is that the statements and transcribed
 8   interviews of witnesses could be used for impeachment purposes. This use is generally
 9   insufficient to justify the pretrial production of documents.”) (citations omitted). A Rule
10   17(c) subpoena cannot be issued on “‘mere hope’ that the desired documents [will] produce
11   favorable evidence.” Hang, 75 F.3d at 1283. Indeed, a court may properly deny a Rule
12   17(c) subpoena that constitutes a mere “‘fishing expedition.’” See id. at 1283-84. When a
13   proponent of a subpoena merely states why he or she wants to look into materials, but fails
14   to set forth what they contain, a court may properly quash a subpoena for lack of specificity
15   or relevance. See United States v. Arditti, 955 F.2d 331, 346 (5th Cir. 1992) (“he has not
16   set forth what the subpoena’s materials contain, forcing the court to speculate as to the
17   specific nature of their contents and its relevance.”).
18             1. Ferrer Subpoenas
19          As to the proposed subpoenas to Ferrer, Defendant Spear has completely failed to
20   state why the subpoenaed materials would be relevant to the action, and relevancy is not
21   clear on the face of the subpoenas. (Doc. 1019.) As in Arditti, Defendant Spear explains
22   why he wants the materials he seeks from Ferrer, but he fails to set forth what the materials
23   contain, leaving the court guessing about their contents, relevance, and admissibility. See
24   Arditti, 955 F.2d at 346. Instead, Defendant Spear merely states that the “Defendants are
25   entitled to test the government’s implausible assertions” that they did not communicate
26   with Ferrer prior to April 5, 2018 when it received a proffer of information from Mr.
27   Ferrer’s counsel. (Id. at 2.) Defendant Spear clearly intends to use the Rule 17(c) as a
28   fishing expedition with the mere hope that the materials subpoenaed will be relevant and


                                                  -4-
     Case 2:18-cr-00422-SMB Document 1084 Filed 11/05/20 Page 5 of 6



 1   admissible. This is improper. See Hang, 75 F.3d at 1283. Further, based on the nature of
 2   the documents requested by Defendants, it appears that the materials would be used for
 3   impeachment purposes if produced, and both the Supreme Court and the Ninth Circuit have
 4   held that impeachment is not sufficient to satisfy the requirements applicable to a Rule
 5   17(c) subpoena. See Nixon, 418 U.S. at 701; Fields, 663 F.3d at 801. Thus, the Court denies
 6   Defendant Spear’s motion with respect to the proposed subpoenas to Ferrer.
 7               2. Hyer Subpoenas
 8          Defendant Spear makes no showing of relevancy, admissibility, or specificity for
 9   the materials requested from Hyer and his attorney. Instead, Defendant Spear merely states
10   that he is “entitled to evidence of the negotiations of the plea agreements and forfeiture
11   entered into by Mr. Hyer…” (Id. at 5.) This is insufficient to satisfy the Nixon factors.
12   Further, Defendant Spear has not shown any specificity regarding the materials he expects
13   to receive in response to the subpoena. Instead, this appears to be another fishing expedition
14   with the mere hope that the subpoena will turn up relevant and admissible material. As
15   with the subpoena to Ferrer, all the materials requested from Hyer and his attorney in
16   Defendants’ proposed subpoena appear to request information that would only be relevant
17   for impeachment purposes. As the Court explained above, this is improper. Thus, the Court
18   denies Defendant Spear’s motion with regard to his proposed subpoena to Hyer and his
19   attorney.
20               3. NCMEC Subpoena
21          With respect to Defendant Spear’s proposed subpoena to NCMEC, Defendant Spear
22   again fails to explain the relevancy of the expected materials. In fact, upon examining the
23   proposed subpoena to NCMEC, the Court affirmatively finds that the first request seeking
24   communications regarding NCMEC requests to have Craigslist, Google, Facebook, or
25   other internet service providers prosecuted is completely irrelevant to this matter. Further,
26   like the subpoenas to Ferrer and Hyer and their counsel, Defendant Spear has failed to
27   provide any specificity regarding the materials sought. Instead, Defendant Spear asks the
28   Court to approve a subpoena requesting large swaths of communications and internal


                                                 -5-
     Case 2:18-cr-00422-SMB Document 1084 Filed 11/05/20 Page 6 of 6



 1   documents regarding conversations between NCMEC and prosecutors and/or law
 2   enforcement with no explanation about how they could be relevant. Essentially, Defendant
 3   Spear seeks to use the Rule 17(c) subpoena as a discovery tool, which it is not. As with the
 4   two subpoenas above, all the materials the subpoena requests from NCMEC appear to only
 5   be relevant for impeachment purposes, which is improper for the reasoning stated above.
 6   Thus, the Court denies the motion as to the requested subpoena to NCMEC.
 7   III.      CONCLUSION
 8          For the reasons discussed above,
 9          IT IS ORDERED that Defendant Spear’s Amended Motion for Issuance of Rule 17(c)
10   Subpoenas (Doc. 1019) is denied.
11             Dated this 5th day of November, 2020.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -6-
